Citation Nr: 1827667	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-23 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than May 19, 2010 for the grant of service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  He died in January 2018.  The appellant is the Veteran's surviving spouse, who was substituted as the appellant for purposes of adjudicating the claims in April 2018.  See 38 U.S.C. § 5121A (2012) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

These matters previously came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for anxiety disorder with an evaluation of 30 percent effective May 19, 2010.  

During the Veteran's lifetime, this appeal had been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a) (2012).


FINDINGS OF FACT

1.  On February 7, 2018, the Board adjudicated the claims on appeal.

2.  The Board issued the decision subsequent to the Veteran's death, but prior to the appellant being substituted for the purposes of adjudicating his claims.  

3.  As the substitution of the appellant had not yet occurred when the Board decision was issued on February 7, 2018, the decision was not in accord with due process, and the Board did not have jurisdiction to adjudicate the merits of the underlying claims.

4.  The Veteran's anxiety disorder was characterized by severe anxiety and depression, social isolation and avoidance, paranoia, memory impairment, insomnia, agitation, neglect of appearance and hygiene, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances and deficiencies in most areas including work, family relationships, thinking, judgment, and mood.

5.  The Veteran's service-connected anxiety disorder precluded substantially gainful employment.

6.  Prior to May 19, 2010, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 7, 2018 Board decision addressing the issues of entitlement to:  (1) an initial disability rating in excess of 30 percent for anxiety disorder; (2) TDIU; and (3) an effective date earlier than May 19, 2010 for the grant of service connection for anxiety disorder is vacated.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  For the entire period under review, the criteria for a 70 percent rating, and no higher, for anxiety disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).
3.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

4.  The criteria for an effective date earlier than May 19, 2010 for entitlement to service connection for anxiety disorder have not been met.  38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904. 

Unfortunately, the Veteran died in January 2018, and the appellant was not properly substituted for his prior claims until April 2018.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  However, once an eligible person has been substituted, the claims can be processed to completion.  The Board provided a decision on the claims after the death of the Veteran, but prior to the appropriate substitution of his surviving spouse.  As such, the Board did not have jurisdiction to issue a merits decision at that time.  Accordingly, the February 7, 2018 Board decision is vacated. 

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Agency of Original Jurisdiction (AOJ) associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  Moreover, the Veteran underwent adequate VA examinations during the appeal period, the reports of which are adequate to address the claims decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Therefore, the Board finds that further action is unnecessary under the VCAA.

III.  Initial Increased Rating

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's anxiety disorder has been rated at 30 percent disabling since the effective date of service connection.  However, upon a close review of the record, particularly the March 2017 examination report of Dr. G.B., the Board finds that a 70 percent rating more appropriately approximated the Veteran's psychiatric symptomatology.

A 70 percent rating is warranted for an anxiety disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).

The evidence of record, including the March 2017 examination report of Dr. G.B. demonstrated symptoms congruent with a 70 percent rating.  Of particular note, Dr. G.B. noted that 2-3 times per week the Veteran stayed in bed not wanting to leave due to severe symptoms of depression and anxiety.  Dr. G.B. also noted that the Veteran had a short temper, engaged in significant social isolation, and avoided crowds whenever possible.  Regular flashbacks, paranoia, and memory loss were also noted.  The Veteran also had severe insomnia, memory loss, decreased energy and motivation, fear of being around people, and difficulty in adapting to stressful situations.  His anxiety was characterized as chronic and severe with neglect to appearance and hygiene.  He was noted to have had the inability to establish and maintain effective work and social relationships since at least 2010.  

With respect to employment, Dr. G.B. noted that the Veteran had not worked since 2002 and that his anxiety contributed to leaving his job.  Dr. G.B. further noted that the Veteran's psychiatric symptoms would have made it very difficult for the Veteran to get along with co-workers, supervisors, or the public without conflict.  Additionally, Dr. G.B. found that if the Veteran attempted to work, his attendance would have been "far below what is considered acceptable to any employer due to his need for isolation and avoidance of crowds."  The examiner specifically found that the Veteran's service-connected anxiety disorder rendered him unable to secure or follow substantially gainful employment.

Overall, Dr. G.B. found that the Veteran's anxiety disorder as likely as not caused occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, judgment, and mood.  Moreover, these symptoms were noted to be longstanding in nature.  As such, the Board finds that a 70 percent rating is warranted for the entire appeal period.

Although the Board finds a 70 percent rating is warranted, a 100 percent rating is not.  A 100 percent rating is assigned when there is total occupational and social impairment.  In the instant case, total social impairment has not been shown.  The Veteran acknowledged having "good relationships" with his wife and children.  He also indicated that he occasionally went to his local VFW.  As such, the Veteran's social impairment was not total and a 100 percent rating is not warranted.

III.  TDIU

The issue of entitlement to TDIU has been raised in this case and will be considered by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2017).  A disability rating is itself recognition that industrial capabilities are impaired.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  

In the instant case, the Board has assigned a 70 percent rating for the Veteran's anxiety disorder for the entire period on appeal.  The Veteran therefore met the schedular requirements for TDIU.  Also as outlined in detail above, the Veteran last worked in 2002 but left his job in part because of his psychiatric problems.  Moreover, Dr. G.B. specifically found that the Veteran's service-connected disability rendered him unable to secure or follow substantially gainful employment.  This opinion is consistent with the Veteran's symptomatology noted elsewhere in the record.  TDIU is therefore warranted for the entire period on appeal.

IV.  Earlier Effective Date

The appellant also appeals from the February 2012 rating decision that established May 19, 2010 as the effective date for the grant of service connection for anxiety disorder.  

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

An earlier effective date may be granted prior to the date of the filing of the claim for a rating increase if it is ascertainable that an increase in disability occurred within one year prior to the filing of the claim.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  
The Veteran's case arises from an initial appeal and not a claim for rating increase, and the claim was not received within one year after separation from active service in 1966.

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2017).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2017).  Any documented communication from, or action by, a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(b) (2017).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of general information dated May 19, 2010 indicates that the Veteran "would like to start a claim for service-connected disability for depression [and] anxiety."  There is no evidence of a claim, informal claim, or expressed written intent to file a claim for service connection for an acquired psychiatric disability prior to May 19, 2010.

Generally, the effective date for service connection is not based on the date a disability began, but rather on the date the claim was received.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The appellant has presented no argument as to why the effective date of service connection for anxiety disorder should be earlier than May 19, 2010, the date of receipt of the claim.  In this case, because the anxiety disorder claim was received on May 19, 2010, the assignment of an effective date earlier than May 19, 2010 for the Veteran's service-connected disability is precluded, and the appeal as to an earlier effective date must be denied.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  














	(CONTINUED ON NEXT PAGE)



ORDER

The Board's February 7, 2018 decision is vacated.

Entitlement to a 70 percent disability rating, and no higher, for anxiety disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted.

Entitlement to an effective date earlier than May 19, 2010 for anxiety disorder is denied.





____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


